Title: From Alexander Hamilton to James McHenry, 9 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 9. 1799
          
          Inclosed is the assignment of his Officers by Col Hall to the several Districts and subdistricts. He informs me that Lt. Ninian Pinckney has been nominated as Pay Master & Lieutenant Daniel Hughes as Adjutant of the Regiment. I recommend a confirmation. The others of his Regimental Staff The Quarter Master had not yet been nominated.
          Col Nathan Rice informs me that Lt Robert Duncan has been nominated as Pay Master of his Regiment. I recommend a confirmation of him also—The Quarter Master & Adjutant of this Regiment remain to be nominated.
          The following Regimental rendezvouses in addition to those heretofore communicated have been provisionally experimentally designated; for Col Rice’s Regiment the Tour of Somerset in the vicinity of Rhode Island, for Col Hunnewells Regiment the tour of Berwick in the vicinity of Portsmouth. ‘Tis rather likely they will be varied. And Winchester has been fixed as definitively selected for the Regimental Rendezvous of Col Parker’s Regiment.
          Col Hall thinks the vicinity of Havre De Grace an eligible rendezvous for his Regiment Besides Geographical advantages, he says it is healthy and tolerably cheap.
          Have you any objection to my encouraging the Commandants of Regiments, under proper reservations to prefer recommendations to vacancies, — under such reserve as will leave the President completely free? Interested as they are in having well qualified persons under them as officers, it seems to me there is no channel more likely to offer fit characters.
          With great respect I have the honor to be Sir Yr. Obed Servt
          The Secy of War
        